
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


THE DIRECTV GROUP, INC.
AMENDED AND RESTATED 2004 STOCK PLAN
(as amended and restated, effective June 5, 2007)


1.Purposes.    The purposes of The DIRECTV Group, Inc. 2004 Stock Plan are to
promote the success of The DIRECTV Group, Inc., a Delaware corporation and its
Subsidiaries, and to increase stockholder value by providing an additional means
through the grant of awards to attract, motivate, retain and reward selected
employees and other eligible persons.

2.Definitions.    As used in this Plan, the following terms shall have the
meanings set forth below:

(a)"Affiliates" means Subsidiaries of the Company and entities over which the
Company, directly or indirectly, has the power to direct or cause the direction
of the management and policies.

(b)"Award" means, individually or in the aggregate, an award granted under this
Plan in the form of Stock Options, Stock Appreciation Rights, Restricted Stock,
Stock Units (restricted or unrestricted), Stock Bonuses, shares of Common Stock
or any combination of the foregoing, including Dividend Equivalent Rights at the
discretion of the Committee.

(c)"Award Terms and Conditions" or "Terms and Conditions" mean Award
specifications set for each Award or group of Awards.

(d)"Beneficiary" means the person, persons, trust or trusts designated by a
Participant or, in the absence of a designation, entitled by will or the laws of
descent and distribution, to receive the benefits specified in the Award Terms
and Conditions and under this Plan in the event of a Participant's death.

(e)"Board" means the Board of Directors of DIRECTV.

(f)"Code" means the Internal Revenue Code of 1986, as amended from time to time.

(g)"Committee" means the Compensation Committee of the Board.

(h)"Common Stock" means share(s) of common stock, $.01 par value, of DIRECTV and
such other securities or property as may become the subject of Awards under this
Plan, or may become subject to such Awards, pursuant to an adjustment made under
Section 14.

(i)"Company" means DIRECTV and its Subsidiaries.

(j)"DIRECTV" means The DIRECTV Group, Inc., a Delaware corporation, and any
successor entity which shall have assumed the rights and obligations of this
Plan by operation of law or otherwise.

(k)"Dividend Equivalent Right" or "DER" means a right authorized by Section 11
of this Plan.

(l)"Eligible Person" means any person who is (i) an Officer or Employee, (ii) a
director of DIRECTV, or (iii) an individual consultant or advisor who renders or
has rendered bona fide services (other than services in connection with the
offering or sale of securities of DIRECTV or one of its Subsidiaries in a
capital-raising transaction or as a market maker or promoter of securities of
DIRECTV or one of its Subsidiaries) to the Company; provided, however, that a
person who is otherwise an Eligible Person under clause (iii) above may
participate in this Plan only if such participation would not adversely affect
either (x) DIRECTV's eligibility to use Form S-8 to register under the
Securities Act the offering and sale of shares of Common Stock issuable under
this Plan by DIRECTV, or (y) DIRECTV's or any Subsidiary's compliance with any
other laws applicable to transactions or determinations under this Plan.

1

--------------------------------------------------------------------------------



(m)"Employee" means any person who is employed by the Company.

(n)"Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.

(o)"Fair Market Value" on any date shall mean the closing price of the Common
Stock as reported in the New York Stock Exchange Composite Transactions
quotations, as quoted in the Bloomberg News Service (or other comparable system,
as approved by the Committee) for such date. If the Common Stock shall cease to
be listed on the New York Stock Exchange, the Committee shall designate an
alternative method of determining the Fair Market Value of the Common Stock.
Notwithstanding the foregoing, to the extent necessary or, in the opinion of the
Committee, appropriate, to secure benefits or obtain qualification of this Plan
or particular Awards under this Plan in other countries, the Committee may
establish alternative methods for determining Fair Market Value at the date of
grant (or any other applicable date as to which such determination may be
required), consistent with the laws of those countries.

(p)"ISO" or "Incentive Stock Option" means a Stock Option that is designated as,
and complies with the rules applicable to, an incentive stock option within the
meaning of Section 422 of the Code.

(q)"NQSO" or "Non-Qualified Stock Option" means a Stock Option that is not an
ISO.

(r)"Officer" means any person elected by the Board as an executive officer of
DIRECTV.

(s)"Participant" means an Eligible Person who receives an Award under this Plan.

(t)"Performance Share Award" means an Award of a right to receive shares of
Common Stock or other compensation (including cash) under Section 10, the
issuance or payment of which is contingent upon, among other conditions, the
attainment of performance objectives established by the Committee.

(u)"Personal Representative" means the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

(v)"Plan" means The DIRECTV Group, Inc. Amended and Restated 2004 Stock Plan, as
amended from time to time.

(w)"Prior Plan" means the Hughes Electronics Corporation Incentive Plan
effective December 31, 1985 and last amended on December 22, 2003.

(x)"Restricted Stock" means shares of Common Stock awarded under this Plan
subject to such conditions on vesting and transfer and other restrictions as are
established pursuant to this Plan and the related Award Terms and Conditions for
so long as such shares remain unvested under the terms of the applicable Award
Terms and Conditions.

(y)"Restricted Stock Unit" or "RSU" means a Stock Unit subject to such
conditions on vesting and payout as established pursuant to this Plan and the
related Award Terms and Conditions.

(z)"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time.

(aa)"Section 162(m)" means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.


(bb)"Securities Act" means the Securities Act of 1933, as amended from time to
time.


(cc)"Stock Appreciation Right" or "SAR" means the right to receive a payment in
cash and/or Common Stock in an amount equal to the excess of the Fair Market
Value of a specified

2

--------------------------------------------------------------------------------



number of shares of Common Stock on the date the Stock Appreciation Right is
exercised over an amount that is not less than the Fair Market Value of that
number of shares of Common Stock on the grant date.


(dd)"Stock Bonus" means an Award of shares of Common Stock granted under this
Plan for no consideration other than services performed and without restriction
other than such transfer or other restrictions as may be established pursuant to
this Plan to assure compliance with law.


(ee)"Stock Option" or "Option" means a right to purchase a specified number of
shares of Common Stock at a specified price during a specified period of time as
determined in accordance with this Plan.


(ff)"Stock Unit" means a bookkeeping entry that serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment, in
Common Stock or cash, of an Award. Stock Units are not outstanding shares of
Common Stock and do not entitle a Participant to any dividend, voting or other
rights in respect of any Common Stock.


(gg)"Subsidiary" means (i) in the case of an ISO, a "subsidiary corporation" of
DIRECTV, whether now or hereafter existing, as defined in Section 424(f) of the
Code, (ii) in the case of any Award other than an ISO, a corporation,
partnership, limited liability company or other entity in which DIRECTV owns,
directly or indirectly, capital stock or other interests having ordinary voting
power to elect a majority of the board of directors or other governing body and
(iii) any other entity that the Committee determines qualifies as a "subsidiary"
of DIRECTV for purposes of the use of Form S-8 to register the offering and sale
of securities under this Plan.



3.Administration.

(a)Committee.    This Plan shall be administered by the Committee, which shall
be comprised solely of not less than three members who shall be
(i) "Non-Employee Directors" within the meaning of Rule 16b-3(b)(3) promulgated
under the Exchange Act, (ii) "outside directors" within the meaning of Treasury
Regulation Section 1.162-27(e)(3) promulgated under Section 162(m) of the Code
and (iii) to the extent required by any applicable listing agency, independent
directors (within the meaning of the applicable listing agency's rules).

(b)Authority of Committee.    Subject to the provisions of this Plan, including
the limitations in Section 16, the Committee shall have the authority to do all
things necessary or desirable in connection with the authorization of Awards and
the administration of this Plan, including the authority to:

(i)determine the individuals who are Eligible Persons and each particular
Eligible Person who will receive an Award;

(ii)grant Awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the amount of securities to be offered or awarded
to any of such persons, and determine the other specific terms and conditions of
such Awards consistent with the express limits of this Plan, and establish the
installments (if any) in which such Awards shall become exercisable or shall
vest and establish the events of vesting, termination or reversion of such
Awards;

(iii)approve the forms of Award Terms and Conditions;

(iv)construe, interpret and implement this Plan, grant terms and grant notices,
and all Awards and Award certificates, further define the terms used in this
Plan, and prescribe,

3

--------------------------------------------------------------------------------



amend and rescind rules and regulations relating to the administration of this
Plan or the Awards granted under this Plan;

(v)cancel, modify, or waive DIRECTV's rights with respect to, or modify,
discontinue, suspend or terminate any or all outstanding Awards and make any
adjustments to Awards or authorize the termination, substitution or conversion
of Awards upon the occurrence of an event described in Section 14;

(vi)accelerate or extend the vesting or exercisability or extend the term of any
or all such outstanding Awards (in the case of Stock Options or Stock
Appreciation Rights, within the maximum ten-year (or, if applicable, five-year)
term of such Awards) in such circumstances as the Committee may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature);

(vii)adjust the number of shares of Common Stock subject to any Award, adjust
the price of any or all outstanding Awards or otherwise change previously
imposed Terms and Conditions, in such circumstances as the Committee may deem
appropriate, and provided that in no case (except due to an adjustment
contemplated by Section 14 or any repricing that may be approved by
stockholders) shall such an adjustment constitute a repricing (by amendment,
cancellation and regrant, exchange or other means) of the per share grant or
base price of any Stock Option or Stock Appreciation Right to a price that is
less than the Fair Market Value of a share of Common Stock (as adjusted pursuant
to Section 14) on the date of the grant of the initial Award; and

(vii)to make all other determinations and take such other actions as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.



(c)Foreign Countries.    The Committee shall have the authority to adopt such
modifications, procedures and subplans as may be necessary or desirable to
comply with the provisions of the laws of foreign countries in which the Company
may operate to assure the viability of the benefits from Awards granted to
Participants performing services in such countries and to meet the purposes of
this Plan.

(d)Binding Determinations.    Any action taken by, or inaction of, DIRECTV, any
Subsidiary or the Committee relating or pursuant to this Plan and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons. Neither the Board nor the Committee, nor any member thereof or person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any Award made under this Plan).

(e)Reliance on Experts.    In making any determination or in taking or not
taking any action under this Plan, the Board or the Committee, as the case may
be, may obtain and may rely upon the advice of experts, including employees and
professional advisors to DIRECTV. No director, officer or agent of DIRECTV or
any of its Subsidiaries shall be liable for any such action or determination
taken or made or omitted in good faith.

(f)Delegation of Authority.    The Committee may by resolution delegate
different levels of authority to make grants of Awards to Eligible Persons other
than Officers (or any person who is expected to become a "covered employee"
within the meaning of Section 162(m) of the Code) under this Plan to different
committees, provided that each committee consists solely of one or more members
of the Board. The Committee may delegate ministerial, non-discretionary
functions to individuals who are Officers or Employees.

4

--------------------------------------------------------------------------------



(g)Indemnification.    No member of the Board or the Committee or any employee
of the Company or any of its Affiliates (each such person an "Affected Person")
shall have any liability to any person (including without limitation, any
Participant), for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award. Each Affected Person
shall be indemnified and held harmless by DIRECTV against and from any loss,
cost, liability or expense (including attorneys' fees) that may be imposed upon
or incurred by such Affected Person in connection with or resulting from any
action, suit or proceeding to which such Affected Person may be a party or in
which such Affected Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Affected Person, with the Company's approval, in settlement thereof, or
paid by such Affected Person in satisfaction of any judgment in any such action,
suit or proceeding against such Affected Person: provided that, the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and, once the Company gives notice of its intent to assume
the defense, the Company shall have sole control over such defense with counsel
of the Company's choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person's bad faith, fraud or willful wrongful act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company's
Certificate of Incorporation or by-laws, as a matter of law, or otherwise, or
any other power that the Company may have to indemnify such person or hold them
harmless.



4.Eligibility.    The Committee may grant Awards under the Plan only to those
persons that the Committee determines to be Eligible Persons.

5.Shares Available.

(a)Aggregate Shares Available.    Subject to any adjustments made in accordance
with this Plan, the maximum number of shares of Common Stock that may be subject
to Awards and delivered to Participants under this Plan shall not exceed the sum
of (i) 21,000,000 plus (ii) the number of shares of Common Stock that are
subject to outstanding awards granted under the Prior Plan but which, after
December 22, 2003, are forfeited, expire, are cancelled without delivery of
shares of Common Stock, or otherwise result in the return of such shares of
Common Stock to DIRECTV. The following limits also apply with respect to Awards
granted under this Plan:

(i)The maximum number of shares of Common Stock subject to Awards that may be
granted to each non-Employee director of DIRECTV during any calendar year shall
be the greater of (i) 10,000 or (ii) the number of shares determined by dividing
$250,000 by the Fair Market Value of the Common Stock, on the date of grant as
specified by the Committee, rounded up to the next higher ten shares.

(ii)The maximum number of shares of Common Stock subject to Stock Options and
Stock Appreciation Rights that may be granted to any individual under this Plan
during any calendar year is 4,000,000 shares of Common Stock.

(iii)The maximum number of shares of Common Stock subject to Restricted Stock,
Stock Units or Other Stock-Based Awards that may be granted to any individual
under this Plan during any calendar year is 4,000,000 shares of Common Stock.

(b)Calculation of Available Shares and Replenishment.    To the extent that an
Award is settled in cash or a form other than shares of Common Stock, the shares
that would have been

5

--------------------------------------------------------------------------------



delivered had there been no such cash or other settlement shall not be counted
against the shares available for issuance under this Plan. In the event that
shares are delivered in respect to a Dividend Equivalent Right, Stock
Appreciation Right or other Award, only the actual number of shares delivered
with respect to the Award shall be counted against the share limits of this
Plan. Shares that are subject to or underlie Awards that expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent Awards under this Plan. The foregoing adjustments to the share
limits of this Plan are subject to any applicable limitations under
Section 162(m) and Section 422 of the Code with respect to Awards intended as
performance-based compensation thereunder and thus are not applicable to
increase the limits set forth in Section 5(a)(ii) and (iii).

(c)Source of Shares. The Board or the Committee will decide the source of the
shares of Common Stock that DIRECTV will deliver under an Award. The two
available sources are authorized but previously unissued shares of Common Stock
or shares of Common Stock that DIRECTV reacquires (treasury shares).



6.Grant of Awards.    Subject to the express provisions of this Plan, the
Committee shall determine the number of shares of Common Stock subject to each
Award, the price (if any) to be paid for the shares or the Award and, in the
case of Performance Share Awards, applicable objectives, goals and performance
criteria. Each Award shall be evidenced by an Award Terms and Conditions
delivered to the Participant (either in hard copy or electronically). The Award
Terms and Conditions shall set forth the material terms and conditions of the
Award established by the Committee consistent with the specific provisions of
this Plan. Unless the Committee otherwise expressly provides or as provided in
Section 14, no Award shall be exercisable or shall vest until at least six
months after the initial Award Date and, once exercisable, an Award shall remain
exercisable until the expiration or early termination of the Award. The
Committee may require, as a condition to vesting or exercise of a Stock Option
or SAR, or vesting or payment of a Restricted Stock Award or RSU, that a
Participant enter into agreements which the Committee considers appropriate and
in the best interests of DIRECTV.

7.Stock Options.    The Committee is authorized to grant NQSOs and/or ISOs to
Eligible Persons subject to the following provisions:

(a)Grant Price.    The grant price is the purchase price of the shares of Common
Stock under each Stock Option and shall not be less than 100% of the Fair Market
Value of such shares of Common Stock on the date the Stock Option is granted;
provided, however, that if an ISO is granted to a Participant who owns more than
ten percent (10%) of the total combined voting power of all classes of stock of
DIRECTV or its parent or subsidiary corporations (within the meaning of Sections
424(e) and (f) of the Code, respectively), at the time an ISO is granted to such
Participant (taking into account the attribution rules of Section 424(a) of the
Code) (any such Participant is referred to in this Plan as a "10% Holder"), the
grant price for the ISO shall be 110 percent (110%) of the Fair Market Value of
such shares of Common Stock at the time the Stock Option is granted.

(b)Term.    The Committee will determine the expiration date of each Stock
Option at the time of grant, provided that each Stock Option must expire not
later than the tenth anniversary of the date the Stock Option is granted (or, in
the case of an ISO granted to a 10% Holder, the fifth anniversary of the date of
grant).

(c)Exercise.    At the time of grant, the Committee will determine, and set
forth in the applicable Award Terms and Conditions, the time at which the Stock
Option shall vest and become exercisable, in accordance with the terms and
conditions of this Plan.

6

--------------------------------------------------------------------------------



(d)Incentive Stock Option Limitation.    ISOs may only be granted to
Participants who are employees of DIRECTV or a Subsidiary (within the meaning of
Section 424(f) of the Code) of DIRECTV at the date of grant. The aggregate Fair
Market Value (determined as of the date of the Stock Option grant) of the Common
Stock with respect to which ISOs first become exercisable during any calendar
year under this Plan and all other plans of DIRECTV (and any Subsidiary or any
"parent" corporation within the meaning of Section 424 of the Code, or any
successor provision) shall not exceed $100,000 (except that such amount may be
adjusted by the Committee as appropriate to reflect any amendment of Section 422
of the Code). Each ISO that would otherwise exceed this limit in a calendar year
shall be automatically converted to a NQSO without any action required by the
Committee or the Participant. In reducing the number of Options treated as
incentive stock options to meet the $100,000 limit, the most recently granted
Options shall be reduced first. To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option. The Terms and Conditions of any ISO granted hereunder
must state that the Option is intended to be an ISO and comply in all respects
with the provisions of Section 422 of the Code, or any successor provision, and
any regulations thereunder.

(e)Payment of Grant Price.    A holder of a Stock Option must pay the grant
price in full for all shares of Common Stock purchased upon exercise of any
Stock Option at the time of exercise. Such holder must make such payment in
cash, through delivery of shares of Common Stock valued at the Fair Market Value
on the date of exercise, or a combination of cash and Common Stock. Such holder
must have held any shares of Common Stock which he or she acquired from DIRECTV
for at least six months before using those shares of Common Stock to pay the
grant price for a Stock Option exercise. To the extent the Committee authorizes
and as permitted under applicable law, a holder of a Stock Option may exercise a
Stock Option in accordance with any cashless exercise program in effect at the
time of the exercise.



8.Stock Appreciation Rights.    The Committee is authorized to grant Stock
Appreciation Rights (SARs) to any Eligible Person either concurrently with the
grant of another Award or independently of any other Award. Any SAR granted in
connection with an ISO shall contain such terms as may be required to comply
with the provisions of Section 422 of the Code and the regulations promulgated
thereunder. Any SAR granted under this Plan shall be subject to the following
provisions:

(a)Base Price.    The base price of each SAR shall be not less than 100% of the
Fair Market Value of the shares of Common Stock subject to the SAR on the date
the SAR is granted (except to the extent required to be 110% in the case of a
grant to a 10% Holder in tandem with an ISO).

(b)Terms.    The Committee will determine the expiration date of each SAR at the
time of grant, provided that each SAR must expire not later than the tenth
anniversary of the date the SAR is granted (except to the extent required to be
not later than the fifth anniversary in the case of a grant to a 10% Holder in
tandem with an ISO).

(c)Exercise.    At the time of grant, the Committee will determine, and set
forth in the applicable Award Terms and Conditions, the time at which the SAR
shall vest and become exercisable in accordance with the terms and conditions of
the Plan.

(d)Payment.    Upon the exercise of an SAR, the number of shares subject to the
SAR, and if the SAR was granted in tandem with a Stock Option, the number of
shares subject to the related Stock Option, shall be reduced by the number of
shares as to which the SAR is exercised. The Participant shall be entitled to
receive payment of an amount determined by multiplying

7

--------------------------------------------------------------------------------



(i) the excess (if any) of the Fair Market Value of a share of Common Stock over
the base price of the SAR on the date of exercise by (ii) the number of shares
of Common Stock with respect to which the SAR is exercised. The Committee, in
its sole discretion, shall determine the form in which payment shall be made of
the amount determined in the preceding sentence, either solely in cash, solely
in shares of Common Stock (valued at Fair Market Value on the date of exercise
of the SAR), or partly in such shares and partly in cash, provided that the
Committee shall have determined that such exercise and payment are consistent
with applicable law. If the Committee permits the Participant to elect to
receive cash or shares of Common Stock (or a combination thereof) on such
exercise, any such election shall be subject to such conditions as the Committee
may impose.

9.Restricted Stock Awards and Stock Unit Awards.    The Committee is authorized
to grant Restricted Stock Awards and/or Stock Unit Awards to Eligible Persons
under this Plan, subject to the following provisions:

(a)Restricted Stock.    Subject to Section 9(d), the Terms and Conditions for
each Restricted Stock Award shall specify the number of shares of Common Stock
to be issued to the Participant, the date of such issuance, the consideration
for such shares (but not less than the minimum lawful consideration under
applicable law) to be paid by the Participant, (which may be in the form of
services rendered or to be rendered by the Participant), the extent (if any) to
which and the time (if ever) at which the Participant shall be entitled to
dividends, voting and other rights in respect of the shares prior to vesting,
and the restrictions (which may be based on performance criteria, passage of
time or other factors or any combination thereof) imposed on such shares and the
conditions of release or lapse of such restrictions. Stock certificates or book
entries evidencing shares of Restricted Stock pending the lapse of the
restrictions ("Restricted Shares") shall bear a legend or notation making
appropriate reference to the restrictions imposed hereunder and (if in
certificate form) shall be held by DIRECTV or by a third party designated by the
Committee until the restrictions on such shares shall have lapsed and the shares
shall have vested.

(b)Stock Units.    The Committee may, in its discretion, authorize and grant to
any Eligible Person a Stock Unit Award or the crediting of Stock Units for
services rendered or to be rendered or in lieu of other compensation, consistent
with other applicable terms of this Plan, may permit an Eligible Person to
irrevocably elect to defer by means of Stock Units or receive in Stock Units all
or a portion of any Award hereunder, or may grant Stock Units in lieu of, in
exchange for, in respect of, or in addition to any other compensation or Award
under this Plan. The specific terms, conditions and provisions relating to each
Stock Unit grant or election, including the applicable vesting and payout
provisions of the Stock Units and the form of payment to be made at or following
the vesting thereof, shall be set forth in or pursuant to the applicable Award
Terms and Conditions and any relevant Company bonus, performance or other
service or deferred compensation plan, in a form substantially as approved by
the Committee.

(c)Pre-Vesting Restraints.    Except as provided in Section 9(a), (i) Restricted
Shares comprising any Restricted Stock Award may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered, either voluntarily
or involuntarily, until the restrictions on such Restricted Shares have lapsed,
and (ii) rights in respect of Stock Unit Awards may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered, either voluntarily
or involuntarily, until the shares of Common Stock issuable pursuant to the
Stock Unit Award have been issued. Except as provided in Section 14(c), the
Committee may, in its discretion, at any time accelerate the date or dates on
which Restricted Shares vest. The Committee may, in its sole discretion, but
subject to Section 14(c), remove any and all restrictions on such Restricted
Shares whenever it may determine that, by reason of changes in applicable law,
the

8

--------------------------------------------------------------------------------



rules of any stock exchange on which the Common Stock is listed or other changes
in circumstances arising after the date of grant, such action is appropriate.

(d)Dividend and Voting Rights.    Unless otherwise provided in the applicable
Award Terms and Conditions, a Participant receiving a Restricted Stock Award
shall be entitled to cash dividend and voting rights for all Restricted Shares
issued even though they are not vested, provided that such rights shall
terminate immediately as to any Restricted Shares that cease to be eligible for
vesting. Restricted Stock Awards (to the extent not also entitled to receive
cash dividends) and Stock Unit Awards may include Dividend Equivalent Rights to
the extent authorized by the Committee, as provided in Section 11.

(e)Cash Payments.    If the Participant shall have paid or received cash
(including any payments in respect of dividends) in connection with the
Restricted Stock Award or Stock Unit Award, the Award Terms and Conditions shall
specify the extent (if any) to which such amounts shall be returned (with or
without an earnings factor) as to any Restricted Shares or Stock Unit Awards
that cease to be eligible for vesting.

(f)Return to the Corporation.    Restricted Shares or Stock Units that remain
subject to conditions to vesting upon restrictions at the time of termination of
employment or service or are subject to other conditions to vesting that have
not been satisfied by the time specified in the applicable Award Terms and
Conditions shall not vest and shall be returned to DIRECTV or cancelled, as the
case may be, unless the Committee otherwise provides in or by amendment to the
applicable Award Terms and Conditions.



10.Performance Share Awards and Other Stock Awards.

(a)Grants of Performance Share Awards.    Subject to Section 18, the Committee
may, in its discretion, grant Performance Share Awards to Eligible Persons based
upon such objective or subjective factors as the Committee shall determine. An
Award Terms and Conditions shall specify the maximum number of shares of Common
Stock (if any) subject to the Performance Share Award, the consideration (but
not less than the minimum lawful consideration and subject to any limitations
under applicable law, resolutions of the Board, and other generally applicable
terms and conditions of this Plan) to be paid for any such shares as may be
issuable to the Participant, the duration of the Award and the conditions upon
which delivery of any shares, cash or other property to the Participant shall be
based. The amount of cash or shares or other property that may be deliverable
pursuant to such Award shall be based upon the degree of attainment over a
specified period of not less than a quarter of a calendar year and of not more
than five years (a "performance cycle") as may be established by the Committee,
of such measure(s) of the performance of the Company (or any part thereof) or
the Participant as may be established by the Committee. The Committee may
provide for full or partial credit, prior to completion of such performance
cycle or the attainment of the performance achievement specified in the Award,
in the event of the Participant's death, retirement or disability, or in such
other circumstances as the Committee may determine.

(b)Special Performance-Based Awards.

(i)General Provisions.    Without limiting the generality of the foregoing, and
in addition to qualifying Awards granted under other provisions of this Plan
(i.e. Stock Options or SARs granted with a grant price or base price not less
than Fair Market Value at the applicable date of grant for Section 162(m)
purposes to Eligible Persons ("Qualifying Awards")), the Committee may grant to
any Eligible Person other stock-related "performance-based awards" within the
meaning of Section 162(m) of the Code ("Performance-Based Awards"), in the form
of shares of Common Stock, Stock Options, Restricted Stock, Stock Appreciation
Rights, Stock Units, Other Stock-Based Awards (as defined below) or

9

--------------------------------------------------------------------------------



Dividend Equivalent Rights, payable in cash, shares of Common Stock or a
combination thereof. The vesting or payment of any Performance-Based Award
(other than a Qualifying Award) shall depend on the performance of the Company
on a consolidated, Subsidiary, business unit, segment, division, acquired
business, minority investment, partnership or joint venture, region or property
basis with reference to performance goals relative to one or more of the
following business criteria: subscribers, subscriber service and subscriber
satisfaction; employees and employment activities; revenues, expenses and
earnings; cash and cash flow; margins, returns and ratios; stock price and other
performance measures, as listed in Exhibit A. The business criteria, determined
on a quantitative basis, in the Committee's sole discretion may be:

(a)determined relative to any product or service provided by the Company,

(b)combined in any manner to define other performance-based business criteria,

(c)determined either before or after any capital costs, interest, taxes,
depreciation or amortization,

(d)determined either including or excluding non-cash, extraordinary, special or
non-recurring items,

(e)determined on a per share (basic or diluted), per subscriber or per unit
basis,

(f)determined on an incremental, cumulative or average basis, on an absolute,
percentage or percentage point basis, and/or

(g)determined relative to any internal or external business criteria or relative
to the performance of other companies.

Such determinations in (a) through (g) above shall be made by the Committee at
the time it establishes the business criteria, performance targets and how
performance will be calculated and shall be set forth in the Award. The business
criteria shall be GAAP-based unless the Committee decides otherwise at that
time.

The Committee may establish performance cycles that are not based on Plan Years,
but such performance cycles may not exceed five years and shall be set forth in
the Award.

(ii)Form of Payment.    Grants or Awards under this Section 10(b) may be paid in
cash or Common Stock or any combination thereof.

(iii)Committee Certification.    Except as otherwise permitted to qualify as
performance-based compensation under Code Section 162(m), before any
Performance-Based Award under this Section 10(b) is paid, the Committee must
certify that the performance standard, target(s), and the other material terms
of the Performance-Based Award were in fact satisfied.

(iv)Terms and Conditions of Awards.    The Committee will have discretion to
determine the restrictions or other limitations of the individual Awards under
this Section 10(b), including the authority to reduce Awards, to determine
payout schedules and the extent of vesting or to pay no Awards, in its sole
discretion, if the Committee preserves such authority at the time of grant by
language to this effect in its authorizing resolutions or otherwise. The
Committee may provide that in the event a Participant terminates employment or
service for any one or more reasons during a performance cycle, the Participant
shall forfeit or retain any portion of or all, rights to any Award for that
performance cycle.

10

--------------------------------------------------------------------------------







(v)Adjustments.    To preserve the intended incentives and benefits of an Award
granted under this Section 10(b), the Committee shall (A) adjust performance
targets or other features of an Award to reflect any material change in
corporate capitalization, any material corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), or any complete or partial liquidation of the Company (or
material portion of the Company), (B) calculate performance targets without
regard to any change in accounting policies or practices affecting the Company
and/or the business criteria or the performance targets and (C) adjust business
criteria and performance targets or other features of an Award to reflect the
effects of any special charges to the Company's earnings, in each case only to
the extent consistent with the requirements of Section 162(m) to qualify such
Award as performance-based compensation. By express provision in an Award, the
Committee may (X) provide that one or more of the adjustments in (A), (B) or
(C) above will not be made with respect to the Award, and/or (Y) establish such
other events or circumstances, consistent with Section 162(m), with respect to
which the Committee will make appropriate adjustments to the Award.



(c)Grants of Stock Bonuses and Other Awards.    Subject to Section 18, the
Committee may grant a Stock Bonus to any Eligible Person to reward services,
contributions or achievements, or in connection with the deferral of
compensation, the value of which shall be determined by the Committee, in the
manner and on such terms and conditions (including restrictions on such shares,
if any) as determined from time to time by the Committee. The number of shares
so awarded shall be determined by the Committee. The Award may be granted
independently or in lieu of a cash bonus. The Committee shall have authority to
grant to Participants an Other Stock-Based Award, (as defined below), which
shall consist of any right which is (i) not an Award described in Sections 7
through 10 above and (ii) an Award of shares or an Award denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, shares (including, without limitation, securities convertible into shares),
as deemed by the Committee to be consistent with the purpose of the Plan;
provided that any such rights must comply, to the extent deemed desirable by the
Committee, with Rule 16b-3 and applicable law. Subject to the terms of the Plan
and any applicable Award Terms and Conditions, the Committee shall determine the
terms and conditions of any such Other Stock-Based Award, including the price,
if any, at which securities may be purchased pursuant to any Other Stock-Based
Award granted under this Plan.

(d)Deferred Payments.    The Committee may authorize for the benefit of any
Eligible Person the deferral of any payment of cash or shares of Common Stock or
other property that may become due or payable under this Plan, and provide for
accretions to benefits thereon based upon such deferment (including an allowance
for interest, dividend equivalents or appreciation rights) at the election or at
the request of such Participant or as a mandatory basis as a condition of the
Award, subject to the other terms of this Plan. Such deferral shall be subject
to such further conditions, restrictions or requirements as the Committee may
impose, subject to any then vested rights of Participants.



11.Dividend Equivalent Rights.    In its discretion, the Committee may grant
Dividend Equivalent Rights to any Eligible Person, concurrently with or after
the grant of any Stock Option, Restricted Stock, Stock Unit or other stock-based
Award, on such terms as are set forth by the Committee in the Award Terms and
Conditions applicable to such Dividend Equivalent Rights. DERs shall be based on
all or part of the amount of dividends declared on shares of Common Stock and
shall be credited as of dividend payment dates, during the period between the
date of grant (or such later date as the Committee may set) and the date the
stock-based Award is exercised, is paid or expires (or such earlier date as the
Committee may set), as determined by the Committee. DERs shall be

11

--------------------------------------------------------------------------------



payable in cash or shares of Common Stock, or (to the extent permitted by law)
may be subject to such conditions, not inconsistent with Section 162(m) (in the
case of Stock Options or SARs, or other Awards intended to satisfy its
conditions with respect to deductibility), as may be determined by the
Committee.

12.Withholding.    Upon any exercise, vesting, or payment of any Award or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, the Company shall have the right at its option to (a) require the
Participant (or Personal Representative or Beneficiary, as the case may be) to
pay or provide for payment of at least the minimum amount of any taxes which the
Company may be required to withhold with respect to such Award event or payment,
(b) deduct from any amount payable in cash at least the minimum amount of any
taxes which the Company may be required to withhold with respect to such cash
payment or (c) if the Award is payable in shares of Common Stock, allow the
Participant to elect, pursuant to such rules and subject to such conditions as
the Committee may establish, to have DIRECTV reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of shares, valued
in a consistent manner at their Fair Market Value or at the sales price in
accordance with authorized procedures for cashless exercises, necessary to
satisfy the minimum applicable withholding obligation on exercise, vesting or
payment. Shares in no event shall be withheld in excess of the minimum number
required for tax withholding under applicable law.

13.Termination of Awards.

(a)Breach of Terms and Conditions.    If a Participant breaches the applicable
Terms and Conditions of any Award (as determined by the Committee) such Award
shall immediately terminate and, in the case of Stock Options or SARs, cease to
be exercisable. The Committee may include in any Terms and Conditions for Awards
a provision requiring the Participant to return gains (as defined by the
Committee) realized on Awards made under the Plan in the event the Committee
determines that a material breach of specified obligations under one or more
written agreements between a Participant and the Company has occurred during the
one-year period after termination of the Participant's employment or service
with the Company or an Affiliate.

(b)Termination of Employment.

(i)General.    The Committee shall establish, and set forth in the applicable
Terms and Conditions for Awards (which need not be the same for each
Participant), the effect of a termination of employment or service on the rights
and benefits under each Award under this Plan and in so doing may make
distinctions based upon, among other things, the cause of termination and type
of Award. If the Participant is not an Employee and provides other services to
the Company, the Committee shall be the sole judge for purposes of this Plan
(unless a contract or the Award otherwise provides) of whether the Participant
continues to render services to the Company and the date, if any, upon which
such services shall be deemed to have terminated.

(ii)Events Not Deemed Terminations of Service.    Unless the express policy of
DIRECTV or one of its Subsidiaries, or the Committee, otherwise provides, the
employment relationship shall not be considered terminated in the case of
(a) sick leave, (b) military leave, or (c) any other leave of absence authorized
by DIRECTV or one of its Subsidiaries, or the Committee; provided that unless
reemployment upon the expiration of such leave is guaranteed by contract or law,
such leave is for a period of not more than 90 days. If any Employee of DIRECTV
or one of its Subsidiaries is on an approved leave of absence, continued vesting
of the Award while on leave from the employ of DIRECTV or one of its
Subsidiaries may be suspended until the Employee returns to

12

--------------------------------------------------------------------------------



service, unless the Committee otherwise provides or applicable law otherwise
requires. In no event shall an Award be exercised after the expiration of the
term set forth in the Award Terms and Conditions.

(c)Sale or Disposition of Subsidiaries.    For purposes of this Plan and any
Award, if an entity ceases to be a Subsidiary, an involuntary termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such former Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Company after giving
effect to the Subsidiary's change of status.



14.Adjustments; Acceleration; Termination of Awards.

(a)Adjustments.    Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split ("stock split"); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of cash, securities or other property); any exchange of Common Stock or
other securities of DIRECTV, or any similar, unusual or extraordinary corporate
transaction in respect of the Common Stock; or a sale of all or substantially
all the assets of DIRECTV, as an entirety; then the Committee shall, in such
manner, to such extent (if any) and at such time as it deems appropriate and
equitable in the circumstances:

(i)proportionately adjust any or all of (A) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (B) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
Awards, (C) the grant, purchase or exercise price (which term includes the base
price in the case of SARs or similar rights) of any or all outstanding Awards,
(D) the securities, cash or other property deliverable upon exercise of any or
all outstanding Awards, or (E) (subject to limitations under Section 19) the
performance standards appropriate to any or all outstanding Awards, or

(ii)make provision for a cash payment or for the assumption, substitution or
exchange of any or all outstanding share-based Awards or the cash, securities or
property deliverable to the holder of any or all outstanding share-based Awards,
based upon the distribution or consideration payable to holders of the
outstanding Common Stock upon or in respect of such event.

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Stock Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the grant price of
the Award, unless otherwise provided in, or by authorized amendment to, the
Award Terms and Conditions or provided in another applicable agreement with the
Participant. With respect to any Award of an Incentive Stock Option, in the
discretion of the Committee, the adjustment may be made in a manner that would
cause the Option to cease to qualify as an Incentive Stock Option.

In any of such events, the Committee may take such action prior to such event to
the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally. In the case of any stock split, if no action is taken by the
Committee, the proportionate adjustments contemplated by clause (a)(i) above
shall nevertheless be made.

13

--------------------------------------------------------------------------------





(b)Automatic Acceleration of Awards.    Upon a dissolution of DIRECTV or other
event described in Section 14(a) that DIRECTV does not survive (or does not
survive as a public corporation or a subsidiary of a public corporation), then
each then outstanding Stock Option and SAR shall become fully vested, all shares
of Restricted Stock then outstanding shall fully vest free of restrictions, and
each other Award granted under this Plan that is then outstanding shall become
payable to the holder of such Award; provided that such acceleration provision
shall not apply, unless otherwise expressly provided by the Committee, with
respect to any Award to the extent that the Committee has made a provision for
the substitution, assumption, exchange or other continuation or settlement of
the Award, or the Award would otherwise continue in accordance with its terms,
in the circumstances.

(c)Early Termination of Awards.    Any Award that has been accelerated as
required or contemplated by Section 14(b) (or would have been so accelerated but
for Section 14(d) or 14(f)) shall terminate upon the related event referred to
in Section 14(b), as applicable, subject to any provision that has been
expressly made by the Committee, through a plan of reorganization or otherwise,
for the survival, substitution, assumption, exchange or other continuation or
settlement of such Award and provided that, in the case of Stock Options and
SARs that will not survive, be substituted for, assumed, exchanged, or otherwise
continued or settled in the transaction, the holder of such Award shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding Stock Options and SARs in
accordance with their terms before the termination of such Awards (except that
in no case shall more than ten days' notice of accelerated vesting and the
impending termination be required).

(d)Other Acceleration Rules.    Any acceleration of Awards pursuant to this
Section 14 shall comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Committee to occur a limited period of time not greater than
30 days before the event. Without limiting the generality of the foregoing, the
Committee may deem an acceleration to occur immediately prior to the applicable
event and/or reinstate the original terms of an Award if an event giving rise to
an acceleration does not occur. The Committee may override the provisions of
Section 14(b), (c), and/or (i) by express provision in the Award Terms and
Conditions and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the Award Terms and Conditions or otherwise,
in such circumstances as the Committee may approve. The portion of any ISO
accelerated in connection with any action permitted hereunder shall remain
exercisable as an ISO only to the extent the applicable $100,000 limitation on
ISOs is not exceeded. To the extent exceeded, the accelerated portion of the
Option shall be exercisable as a Nonqualified Stock Option.

(e)Limitation on Award Adjustments and Discretion to Reduce Awards.    To the
extent limited by Section 162(m) in the case of an Award intended as a
Performance-Based Award for purposes of Section 162(m) and necessary to assure
deductibility of the compensation payable under the Award, the Committee shall
have no discretion under this Plan (i) to increase the amount of compensation or
the number of shares that would otherwise be due upon the attainment of the
applicable performance goal or the exercise of the option or SAR or (ii) to
waive the achievement of any applicable performance goal as a condition to
receiving a benefit or right under an Award. The Committee retains the right to
reduce any Award below the maximum amount that the Company could pay based on
the degree to which the Performance Goals related to such Award were attained.

(f)Golden Parachute Limitation.    Notwithstanding anything else contained in
this Section 14 to the contrary, in no event shall an Award be accelerated under
this Plan to an extent or in a manner which would not be fully deductible by
DIRECTV or one of its Subsidiaries for

14

--------------------------------------------------------------------------------



federal income tax purposes because of Section 280G of the Code, nor shall any
payment hereunder be accelerated to the extent any portion of such accelerated
payment would not be deductible by DIRECTV or one of its Subsidiaries because of
Section 280G of the Code. If a Participant would be entitled to benefits or
payments hereunder and under any other plan or program that would constitute
"parachute payments" as defined in Section 280G of the Code, then the
Participant may by written notice to DIRECTV designate the order in which such
parachute payments will be reduced or modified so that DIRECTV or one its
Subsidiaries is not denied federal income tax deductions for any "parachute
payments" because of Section 280G of the Code. Notwithstanding the foregoing, if
a Participant is a party to an employment or other agreement with DIRECTV or one
of its Subsidiaries, or is a participant in a severance program sponsored by
DIRECTV or one of its Subsidiaries, that contains express provisions regarding
Section 280G and/or Section 4999 of the Code (or any similar successor
provision), the Section 280G and/or Section 4999 provisions of such employment
or other agreement or plan, as applicable, shall control as to any Awards held
by that Participant pursuant to such employment or other agreement (for example,
and without limitation, a Participant may be a party to an employment agreement
with DIRECTV or one of its Subsidiaries that provides for a "gross-up" as
opposed to a "cut-back" in the event that the Section 280G thresholds are
reached or exceeded in connection with a change in control and, in such event,
the Section 280G and/or Section 4999 provisions of such employment agreement
shall control as to any Awards held by that Participant.)

(g)Section 409A of the Code.    To the extent that the Committee determines that
a Participant would be subject to the additional 20% tax imposed on certain
deferred compensation arrangements pursuant to Section 409A of the Code, as a
result of any provision of any Award granted under this Plan, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The Committee shall determine the nature of any such
amendment.

(h)No Extension Beyond Expiration.    Notwithstanding the foregoing, in no event
shall an Award be reinstated or extended beyond its final expiration date.

(i)Possible Rescission of Acceleration.    Subject to Section 409A of the Code,
if the vesting of an Award has been accelerated expressly in anticipation of an
event or upon stockholder approval of an event and the Committee or the Board
later determines that the event will not occur, the Committee may rescind the
effect of the acceleration as to any then outstanding and unexercised or
otherwise unvested Awards.

(j)Terminology.    As used in this Section 14 and without limiting the authority
of the Board in other contexts, the term "Committee" includes, alternatively,
the Board.



15.General Provisions.

(a)Participant Responsibility for Exercise of Stock Option or SAR.    Each
Participant is responsible for taking any and all actions as may be required to
exercise any Stock Option or SAR in a timely manner, and for properly executing
any documents as may be required for the exercise of a Stock Option or SAR in
accordance with such rules and procedures as may be established pursuant to this
Plan from time to time. The Company shall have no duty or obligation to notify
any Participant of the expiration date of a Stock Option or SAR.

(b)Procedure.    Any exercisable Award shall be deemed to be exercised when the
Secretary of DIRECTV or his or her designee receives a notice of such exercise
in the form required by the Company from the Participant, together with any
required payment.

(c)No Stockholder Rights.    Subject to Section 9(d) or Section 11, unless the
Committee determines otherwise, no holder of an Award will have any rights to
dividends or other rights

15

--------------------------------------------------------------------------------



of a stockholder with respect to such Award prior to the delivery of the
corresponding shares of Common Stock pursuant to the vesting and/or exercise of
such Award.

(d)No Right to Employment.    Nothing in this Plan shall confer upon any
Participant the right to an Award or to continue in service as an Officer,
Employee or consultant for any period of specific duration, or interfere with or
otherwise restrict in any way the rights of the Company (or any parent or
Subsidiary employing or retaining such person), or of any Participant, which
rights are hereby expressly reserved by each, to terminate such person's
services at any time for any reason, with or without cause. Nothing in this
Section 15(d), however, is intended to adversely affect any express independent
right of such person under a separate employment contract.

(e)Expenses.    DIRECTV will pay the expenses of administering this Plan.

(f)Right of Offset.    To the extent permitted by law, the Company shall have
the right to offset against its obligation to deliver amounts under any Award
any outstanding amounts of whatever nature that the Participant then owes to the
Company or any of its Affiliates.

(g)Fractional Shares.    No fractional shares of Common Stock shall be issued or
delivered pursuant to this Plan or any Award, but fractional shares may be
accumulated. The Committee shall determine whether cash, Awards or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

(h)Successors.    All obligations of DIRECTV under this Plan with respect to
Awards granted hereunder shall be binding on any successor to DIRECTV, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of DIRECTV, except as otherwise provided in Section 14.

(i)Non-Transferability.    Unless otherwise determined by the Committee, no
Award granted under this Plan shall be assignable or transferable by a
Participant other than by will or by the laws of descent and distribution.
During the lifetime of a Participant, any Award to a Participant shall be
exercisable only by such Participant or, in the event of the Participant's legal
disability, by the Participant's Personal Representative, unless otherwise
determined by the Committee.

(j)Non-Uniform Treatment.    The Committee's determinations under the Plan need
not be uniform and may be made by it selectively among persons who received, or
are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Terms and Conditions, as to the persons who receive Awards under
the Plan, and the terms and provisions of Awards under the Plan.

(k)Unfunded Plan.    Awards payable under this Plan shall be payable in shares
of Common Stock or from the general assets of the Company, and no special or
separate reserve, fund or deposit shall be made to assure payment of such
Awards. No Participant, Beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Company by reason of any
Award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company and any
Participant, Beneficiary or other person. To the extent that a Participant,
Beneficiary or other person acquires a right to receive payment pursuant to any

16

--------------------------------------------------------------------------------



Award hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company's creditors or otherwise, to discharge its
obligations under the Plan.

16.Amendment.

(a)Plan Amendment.    The Committee, in its sole discretion, may, at any time,
amend, modify, suspend or terminate this Plan. No Awards may be granted during
any period that the Plan is suspended. Notwithstanding the foregoing, to the
extent then required by applicable law or any applicable listing agency, or
required under Section 162(m) to preserve the intended tax consequences of the
Plan, or deemed necessary or advisable by the Committee, any amendment to this
Plan shall be subject to stockholder approval.

(b)Amendments to Awards.    Without limiting any other express authority of the
Committee under (but subject to) the express limits of this Plan, the Committee
by agreement or resolution may waive conditions of or limitations on Awards
(other than Performance-Based Awards) to Participants that the Committee in the
prior exercise of its discretion has imposed, without the consent of a
Participant, and (subject to the requirements of Sections 3(b) and 16(c)) may
make other changes to the Terms and Conditions of Awards (other than
Performance-Based Awards). Any amendment or other action that would constitute a
repricing of an Award is subject to the limitations set forth in
Section 3(b)(vii).

(c)Limitations on Amendments to Plan and Awards.    No amendment, suspension or
termination of this Plan or any outstanding Award shall, without written consent
of the Participant, affect in any manner materially adverse to the Participant
any rights or benefits of the Participant or obligations of DIRECTV under any
Award granted under this Plan prior to the effective date of such amendment,
suspension, or termination. Amendments, settlements, terminations and other
actions contemplated by Section 14 shall not be deemed to constitute amendments,
suspensions or terminations for purposes of this Section 16.

17.Limitation on Actions.    Every right of action by, or on behalf of, DIRECTV
or by any stockholder of DIRECTV against any past, present or future member of
the Board or the Committee, or any Officer or Employee of DIRECTV or any of its
Subsidiaries, arising out of or in connection with this Plan or any Award shall,
irrespective of the place where action may be brought and irrespective of the
place of residence of any such director, Officer or Employee, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises. Any and all rights of action by a
Participant (past, present or future) against the Company arising out of or in
connection with this Plan or any Award shall, irrespective of the place where an
action may be brought, cease and be barred by the expiration of three years from
the date of the act or omission in respect of which such right of action arises.

18.Compliance with Laws.    This Plan, the granting and vesting of Awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under Awards are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law), and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

17

--------------------------------------------------------------------------------



19.Governing Law/Construction/Severability.

(a)Choice of Law.    This Plan, the Awards, all documents evidencing Awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware.

(b)Severability.    If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

(c)Plan Construction.

(i)Rule 16b-3.    It is the intent of DIRECTV that the Awards and transactions
permitted by Awards be interpreted in a manner that, in the case of Participants
who are or may be subject to Section 16 of the Exchange Act, qualify, to the
maximum extent compatible with the express terms of the Award, for exemption
from matching liability under Rule 16b-3. Notwithstanding the foregoing, DIRECTV
shall have no liability to any Participant for Section 16 consequences of Awards
or events under Awards or if a particular Award or event does not so qualify.

(ii)Section 162(m).    It is the further intent of DIRECTV that (to the extent
the Company or Awards under this Plan may be or become subject to limitations on
deductibility under Section 162(m) of the Code), Stock Options or SARs granted
with a grant or base price not less than Fair Market Value on the date of grant
and performance-based awards under Section 10(b) of this Plan that are granted
to or held by a person subject to Section 162(m) of the Code, will qualify as
performance-based compensation or otherwise be exempt from deductibility
limitations under Section 162(m) of the Code, to the extent that the
authorization of the Award (or the payment thereof, as the case may be)
satisfies any applicable administrative requirements thereof.

20.Captions.    Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

21.Non-Exclusivity of Plan.    Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority. Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of DIRECTV or the
Subsidiaries.

22.No Corporate Action Restriction.    The existence of this Plan, the Award
Terms and Conditions and the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the stockholders of
DIRECTV to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in DIRECTV's or any Subsidiary's capital
structure or its business, (b) any merger, amalgamation, consolidation or change
in the ownership of DIRECTV or any Subsidiary, (c) any issue of bonds,
debentures, capital, preferred or prior preference stock ahead of or affecting
DIRECTV's or any Subsidiary's capital stock or the rights thereof, (d) any
dissolution or liquidation of DIRECTV or any Subsidiary, (e) any sale or
transfer of all or any part of DIRECTV's or any Subsidiary's assets or business,
or (f) any other corporate act or proceeding by DIRECTV or any Subsidiary. No
Participant, Beneficiary or any other person shall have any claim under any
Award or Award Terms and Conditions against any member of the Board or the
Committee, or DIRECTV or any employees, officers or agents of DIRECTV or any
Subsidiary, as a result of any such action.

23.Other Company Benefit and Compensation Program.    Payments and other
benefits received by a Participant under an Award made pursuant to this Plan
shall not be deemed a part of a

18

--------------------------------------------------------------------------------



Participant's compensation for purposes of the determination of benefits under
any other employee welfare or benefit plans or arrangements, if any, provided by
DIRECTV or any Subsidiary, except where the Committee or the Board expressly
otherwise provides or authorizes in writing.

24.Grants to Employees of Acquired Entities; Employment Inducement Awards.

(a)Mergers and Other Acquisitions.    Awards may be granted in substitution for
or in connection with an assumption of employee stock options, SARs, restricted
stock or other stock-based awards granted by other entities to persons who are
or who will become Eligible Persons in respect of the Company in connection with
a consolidation, merger or other reorganization by or with the granting entity
or an affiliated entity, or the acquisition by DIRECTV, directly or indirectly,
of all or a substantial part of the stock or assets of the employing entity. The
Awards so granted need not comply with the terms of this Plan, provided the
Awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any such shares that are issued
and any Awards that are granted by, or become obligations of DIRECTV, as a
result of the assumption by DIRECTV of, or in substitution for, outstanding
awards previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in connection with a
business or asset acquisition or similar transaction) shall not be counted
against the maximum number of shares of Common Stock and Awards available for
issuance under this Plan, provided that such issuances and grants comply with
listing authority requirements and applicable laws, including without
limitation, registration requirements under the Securities Act.

(b)Employment Inducement Awards.    Awards may be granted as a material
inducement to a person or persons being hired as an Officer or Employee, or
being rehired following a bona fide period of interruption of employment by the
Company, including grants of Awards to new Officers or Employees in connection
with a transaction described in Section 24(a). The Awards so granted need not
comply with the terms of this Plan and shall not be counted against the maximum
number of shares of Common Stock and Awards available for issuance under this
Plan; provided that (i) such issuances and grants comply with listing authority
requirements and applicable laws, including without limitation, registration
requirements under the Securities Act, and (ii) promptly following a grant of
any employment inducement award under this Section 24(b), DIRECTV shall disclose
in a press release, the material terms of the Award(s), including the
recipient(s) of the Award(s) and the number of shares involved.

25.Effective Date and Termination Date.

(a)Effective Date.    This Plan shall be effective as of June 5, 2007, the date
on which the Plan was approved by the stockholders (the "Effective Date");
provided that outstanding Awards issued under this Plan prior to its amendment
and restatement shall remain in effect in accordance with the terms of such
outstanding Awards.

(b)Termination Date.    This Plan and the Board and Committee's authority to
grant Awards shall terminate on the day before the tenth anniversary of the
Effective Date, although the authority of DIRECTV, the Board and the Committee,
including authority to administer and interpret this Plan, shall continue after
such termination date so long as any Award is outstanding.

19

--------------------------------------------------------------------------------








EXHIBIT A
PERFORMANCE-BASED BUSINESS CRITERIA


        Subscribers, subscriber service and subscriber satisfaction, including:
customers; subscribers; total subscribers; gross subscriber additions; net
subscriber additions; subscriber quality; churn subscribers; average subscriber
life; ratings; retention; viewership.

        Employees and employment activities, including: attrition; retention;
satisfaction; ethics compliance; management effectiveness; workforce diversity;
individual executive performance.

        Revenues, expenses and earnings including: revenues; sales; net
revenues; operating costs and expenses; overhead costs; costs of revenues; costs
of sales; broadcast programming and other costs; subscriber service expenses;
broadcast operations expense; selling, general and administrative expense;
subscriber acquisition costs; upgrade and retention costs; general and
administrative expenses; depreciation and amortization; operating profit;
operating results; operating income; adjusted operating income; operating
earnings; operating profit before depreciation and amortization; interest
income; interest expense; other income and expense; other, net; income from
continuing operations; earnings from continuing operations; income from
continuing operations before income taxes and minority interests; income tax
expense; minority interests in net earnings of subsidiaries; income from
continuing operations before cumulative effect of accounting changes; income
from discontinued operations; cumulative effect of accounting changes; net
income; adjusted net income; basic or diluted earnings or loss per common share
for income or loss from continuing operations before cumulative effect of
accounting changes, for income or loss from discontinued operations (net of
taxes), for cumulative effect of accounting changes (net of taxes), or for net
income or loss; dividends paid.

        Cash and cash flow, including: cash; cash on hand; cash balance; cash
equivalents; cash and cash equivalents; cash and short term investments;
operating cash flows; adjusted operating cash flows; cash from operations;
investing cash flows; financing cash flows; free cash flow; free cash flow
before net cash paid for interest and taxes; cash flow before or after operating
activities, investing activities, financing activities or discontinued
operations; capital expenditures; cash paid for property, equipment, satellites,
and/or leased set top receivers; proceeds from dispositions of businesses,
assets, or other investments.

        Margins, returns and ratios, including: average revenue per subscriber
(ARPU); subscriber acquisition costs (SAC) per gross subscriber addition;
average cost per subscriber (ACPU); average margin per subscriber (AMPU);
pre-SAC margin; operating profit margin; operating margin; profit margin; net
income margin; bad debt percentage; earnings per share; adjusted earnings per
share; return on assets; adjusted return on assets; return on average assets;
return in excess of cost of capital; return on equity; return on net assets;
return on investment; return on net investment; return on average equity;
adjusted return on equity; cash flow return on investment (discounted or
otherwise); cash flow return on capital; cash flow in excess of cost of capital;
cash flow return on tangible capital; contribution margin; debt to capital
ratio; debt to equity ratio; net present value; internal rate of return; profit
in excess of cost of capital; return on capital; return on net or average
assets, equity or capital; return on shareholders' equity; return on invested
capital; return on investors' capital; return on operating revenue; return on
total capital; risk-adjusted return on capital; total equity ratio; total
shareholder return.

        Other performance measures, including: acquisitions or divestitures of
subsidiaries, affiliates and joint ventures; control of expenses; corporate
values; economic value added (EVA); environment; facilities utilization;
implementation or completion of critical projects; installations; market
expansion; market penetration; market share; number of channels broadcast in
standard and/or high definition on a national and/or local basis; network
upgrades; operating performance; penetration rates; installation and service
work order completion; closed, rescheduled or similar performance or
productivity rates; number of security calls; availability rates; hardware
recovery; hardware refurbishment or redeployment;

20

--------------------------------------------------------------------------------




hardware performance; average subscriber service phone call times; number of
subscriber service phone calls received; service level; performance relative to
budget, forecast or market expectations; performance standards relevant to our
business, product or service; safety; shareholder value added; strategic
business criteria based on meeting specified product development, strategic
partnering, research and development, market penetration or geographic business
expansion goals; value added; website visits; website advertising.

        Stock price, including: share price; share price growth or appreciation;
share price growth or appreciation in comparison with industry or market
indices; shareholder value; shareholder value growth or appreciation; total
market capitalization; total market capitalization growth or appreciation; total
market value; total market value growth or appreciation.

21

--------------------------------------------------------------------------------





QuickLinks


THE DIRECTV GROUP, INC. AMENDED AND RESTATED 2004 STOCK PLAN (as amended and
restated, effective June 5, 2007)
EXHIBIT A PERFORMANCE-BASED BUSINESS CRITERIA
